Citation Nr: 1606204	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  08-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for a right above-the-knee amputation.
 
3.  Entitlement to service connection for a left below-the-knee amputation.
 
4.  Entitlement to an automobile or other conveyance and adaptive equipment or adaptive equipment only.

5.  Entitlement to specially adapted housing.

6.  Entitlement to special monthly compensation based on aid and attendance.

7.  Entitlement to a total disability rating for individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Louis D. Turco


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.  During the appeal, and specifically, in July 2012 and April 2014, the Board remanded the claim for service connection for hypertension to the Appeals Management Center (AMC) in Washington, D.C. for further development.  Following completion of the actions requested therein, this aspect of the appeal is now ready for disposition.

Additional evidence was associated with the Veteran's claims file after issuance of the November 2014 Supplemental Statement of the Case without waiver of consideration by the agency of original jurisdiction (AOJ).  However, this additional evidence is not pertinent to the claim certified for appeal-that of service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II.  Thus, the Board finds that a waiver is not required.  See 38 C.F.R. § 20.1304 (2015) (which stipulates that "evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues").  

Further review of the claims folder indicates that the Veteran was initially represented by a Veterans Service Organization.  Subsequently, in November 2015, the Veteran filed a VA Form 21-22, as well as an attorney-client fee contract, in which he appointed an attorney to represent him in this matter.  The contract specifically states that that agreement "revoke[s] all prior powers of attorney for representation that may have been filed with the U.S. Court of Veterans Appeals or the U.S. Department of Veterans Affairs by any other attorney, agent or service organization representative."  See November 2015 attorney-client fee contract, paragraph 7.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The issues of entitlement to service connection for a right above-the-knee amputation and left below-the-knee amputation and entitlement to an automobile or other conveyance and adaptive equipment or adaptive equipment only, specially adapted housing, special monthly compensation based on aid and attendance, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosed hypertension was not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between his diagnosed hypertension and his active service or his service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not related to the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1111, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.3017, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).  Specifically, a July 2006 letter provided all necessary notice relevant to this matter to the Veteran.  

Further, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records, and his written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, a relevant VA examination and opinion was obtained in November 2008 and September 2014, respectively.  The Board finds that, in sum, the examination report and opinion show that the examiners considered the evidence of record and the reported history of the Veteran, conducted a thorough examination, considered all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.

The Board finds that the VA examination and medical opinion in this case are adequate in the aggregate and that the September 2014 addendum in particular substantially complied with the July 2012 and April 2014 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In the current appeal, the service treatment records do not reflect a diagnosis of hypertension.  Indeed, at the June 1970 service separation examination, the Veteran had a blood pressure reading of only 124/84.  

Further, according to the post-service medical records, the first evidence of a diagnosis of hypertension is dated in November 2005, when the Veteran was diagnosed with, and began treatment for, essential hypertension.  (In this regard, the Board notes that medical records reflect a blood pressure reading of 135/80 in July 1980; a blood pressure reading of 140/92 in October 1988; a history of "HBP" with a blood pressure reading of 119/78 in September 1990; but a negative medical history of hypertension in April 1991 and November 1992.  A December 2005 medical record reflects the Veteran's medical history of hypertension.)  

At the November 2008 VA hypertension examination, the Veteran initially asserted that he had been diagnosed with hypertension "several years" ago but then later at the evaluation maintained that he had been receiving treatment for this disorder for the past 20 years.  In considering the Veteran's relevant medical history, the examiner acknowledged the Veteran's blood pressure readings in July 1980 and October 1988 (as noted in the preceding paragraph herein).  The examiner concluded a date of onset of the Veteran's hypertension in 1988.  

The examiner believed that the Veteran was predisposed to hypertension as a result of his family history of the disorder (both parents had hypertension), a history of cigarette smoking since service, and a 20-year history of heavy alcohol consumption.  In addition, the examiner noted that the Veteran's diabetes mellitus was diagnosed 2 years ago and that his hypertension preceded the onset of diabetes by 18 years.  Therefore, diabetes mellitus could not have caused the Veteran's hypertension.  

In September 2014, a different doctor reviewed the Veteran's claims folder and specifically opined that the Veteran's hypertension is less likely than not incurred in, or caused by, his service.  Rather, this physician believed that the Veteran's family history as well as his heavy use of alcohol "are more likely related to his elevated blood pressure" readings.  

In addition, this doctor opined that the Veteran's hypertension is less likely than not proximately due to, or the result of, his service-connected diabetes mellitus.  The doctor explained that the Veteran's hypertension preceded his diagnosis of diabetes mellitus.  Also, the examiner concluded that the Veteran's hypertension was not at least as likely as not aggravated by his diabetes mellitus.  The examiner explained that there is no evidence of an upward trend of elevated blood pressures that correlates with the diagnosis of diabetes mellitus and that the Veteran's blood pressure remained labile.  

The Board has considered the Veteran's assertions, including his belief that his service-connected diabetes mellitus caused or aggravated his hypertension.  The Board has also reviewed and considered all of the evidence of record.  Significantly, however, the Board finds particularly probative the November 2008 examination report and the September 2014 addendum opinion.  According to these records, the examiners concluded that the Veteran's hypertension was not related to his active duty-or to his service-connected diabetes mellitus-and that his service-connected diabetes did not aggravate his hypertension.  The examiners provided sufficient rationale for their conclusions.  Thus, the VA medical examinations and opinions provide probative evidence against the Veteran's claim.  See Nieves -Rodriguez v. Peake, 22 Vet. App.  295 (2008).

Furthermore, while the Veteran might believe that his hypertension is etiologically related to his service or to his service-connected diabetes mellitus, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's hypertension and his active duty or his service-connected diabetes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that hypertension is related to the Veteran's active service or was caused or aggravated by his service-connected diabetes mellitus.  Accordingly, service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II, is denied.


REMAND

In a September 2015 decision, the RO denied the issues of entitlement to service connection for a right above-the-knee amputation and left below-the-knee amputation and entitlement to an automobile or other conveyance and adaptive equipment or adaptive equipment only, specially adapted housing, special monthly compensation based on aid and attendance, and a TDIU.  The Veteran expressed disagreement with the decision in a November 2015 statement.  The RO has not issued a Statement of the Case (SOC) which addressed these issues.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues of entitlement to service connection for a right above-the-knee amputation and left below-the-knee amputation and entitlement to an automobile or other conveyance and adaptive equipment or adaptive equipment only, specially adapted housing, special monthly compensation based on aid and attendance, and a TDIU, must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issues of entitlement to service connection for a right above-the-knee amputation and left below-the-knee amputation and entitlement to an automobile or other conveyance and adaptive equipment or adaptive equipment only, specially adapted housing, special monthly compensation based on aid and attendance, and a TDIU.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.  These issues should only be returned to the Board if the Veteran perfects a timely appeal of their denial.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


